—Judgment, Supreme Court, New York County (James Yates, J.), rendered June 13, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree and forgery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to his sentencing as a second felony offender is unpreserved and we decline to review it in the interest of justice. We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.